DETAILED ACTION
	This Office Action is in response to the amendment filed on June 13, 2022. Claims 9 - 20 and rejoinder claims 1 - 8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 - 20 are allowable. Claims 1 - 8 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group II, as set forth in the Office action mailed on September 15, 2021, is hereby withdrawn and claims 1 - 8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed on June 13, 2022 has been entered and considered by the examiner. Based on the amendments to overcome the objections to the claims and the amendments to overcome the 112 rejections, all objections and rejections have been withdrawn. In addition, according to MPEP 821.04, claims 1 - 8 are eligible for rejoinder, and based on the amendment to claim 1, rejoined claims 1 - 8 are allowable. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 9: The prior art of Cuadrado et al, (“Engine-Scalable Rotor Casing Convective Heat Flux Evaluation Using inverse Heat Transfer Methods”) discloses shroud outer and inner walls, as well as discloses a rotor blade row below the outer wall casing different wall thicknesses used in an evaluation; Maalawi et al (“Optimum Frequency Design of Wind Turbine Blades”) discloses a baseline blade design; Li et al. (U.S. Patent 10,697,304 B1) discloses modulus of elasticity with regards to airfoils; White (U.S. Patent 9,499,253 B1) discloses modulus of a blade spar with  regards to an assembled blade; and Szijarto et al. (U.S. PG Pub 20150354370 A1) discloses a turbomachine blade with inner and outer walls.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“modeling a panel portion comprising an outer wall, an inner wall spaced from the outer wall to define a wall gap, and a structural segment formed within the wall gap comprising at least one structural element extending between the inner wall and the outer wall, the structural element defining at least one variable;
calculating a frequency factor determined from a modulus, an area, and a moment of inertia associated with the panel portion; and
adjusting at least one of the wall gap or the at least one variable until the frequency factor is between 1.0 and 1.4 to define an adjusted panel portion”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 16: The prior art of Cuadrado et al, (“Engine-Scalable Rotor Casing Convective Heat Flux Evaluation Using inverse Heat Transfer Methods”) discloses shroud outer and inner walls, as well as discloses a rotor blade row below the outer wall casing different wall thicknesses used in an evaluation; Maalawi et al (“Optimum Frequency Design of Wind Turbine Blades”) discloses a baseline blade design; Li et al. (U.S. Patent 10,697,304 B1) discloses modulus of elasticity with regards to airfoils; White (U.S. Patent 9,499,253 B1) discloses modulus of a blade spar with regards to an assembled blade; and Szijarto et al. (U.S. PG Pub 2015/0354370 A1) discloses a turbomachine blade with inner and outer walls.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“modeling a modified blade to define a modified panel portion with an outer wall, an inner wall spaced from the outer wall to define a wall gap, and a structural segment defining a portion of the modified panel portion having at least one structural element disposed within the wall gap;
adjusting the structural segment to define a tuned structural segment, in an event where the modified set of modal frequencies causes a resonance condition in the modified blade, and modeling a tuned blade to define a tuned panel portion with the tuned structural segment”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
July 2, 2022